Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 24 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protrusion extending from the first arm (420a and 620a, figures 4 and 6) of claims 1 and 22 (note claims 1 and 22 recites the first arm extends in a first direction or the same direction as the central portion of elongated support member 134 which would make first arm to be the element 420a and 620a in figures 4 and 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-15, 19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 lines 8-9 sets forth  “the first arm (420a and 620a, figures 4 and 6) extending from the vertex in the first direction (which is the extension direction of central portion of elongated support member 134 as set forth in lines 3-4) and the second arm (410a and 610a) extending from the vertex in a third direction,”; however,  claim 1, lines st, 2nd, and 3rd directions set forth in claim 1, lines 3-9. The protrusions 440, 640) would have to be aligned in the third direction according to what was set forth in claim 1.   The remainder of the claims 5-10 also recites the directions of the components which are contrary to what is set forth on claim 1, lines 3-9 too many to mention.  Applicant is required to check all claims for consistency.  Furthermore, claim 6, line 3, “the first connection bracket” lacks proper antecedent basis.  Further regarding claim 8, “the contact surface” lacks proper antecedent basis.  Furthermore, claim 9, , “the first support bracket” on line 1 and “the first connection bracket” on lines 3-4,  lack proper antecedent basis.   
Independent claim 22 possesses the same directional confusion of the recited parts similar to independent claim 1 discussed above.    Again, regarding claim 23, “the protrusion extending from the engagement surface’ of the first arm is vague since the first arm (420a and 620a) set forth in claim 22 does not have the protrusions.  Regarding claims 24 and 25, which depends from claim 22, “the protrusions” lacks proper antecedent basis.  Claims 24 and 25 are exact duplicates.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 9, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pellegrino (US Patent no. 6510955). Pellegrino discloses a structural support beam comprising all the claimed features of applicant’s invention as illustrated below.

    PNG
    media_image1.png
    884
    1080
    media_image1.png
    Greyscale


Claims 11, 19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neiman (US Patent no. 4,928,834). Neiman discloses a structural support beam (30, figure 2), comprising: an elongated support member (30) having a first support member end, a second support member end, and a central support portion extending in a first direction from the second support member end to the first support member end; a connection bracket (32) extending in a second direction along a longitudinal axis of the connection bracket, the second direction perpendicular to the first direction, the connection bracket having a first arm (34) and a second arm (36) .

    PNG
    media_image2.png
    650
    1221
    media_image2.png
    Greyscale



.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino (US Patent no. 6510955). Pellegrino discloses a structural support beam comprising all the claimed features of applicant’s invention as illustrated above.
Regarding claim 3, Pellegrino does not discloses wherein the first and second arms of the connection bracket are from about 2/16 inch to 4/16 inch thick.   It would have been obvious to one having ordinary skill in the art to have chosen the first and second arms of the connection bracket to be from about 2/16 inch to 4/16 inch thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 7, Pellegrino does not disclose wherein the connection bracket is about 6 to 12 inches long in the second direction and the plurality of protrusions are about 0.5 inches long in the second direction.   It would have been obvious to one having ordinary skill in the art to have chosen the connection bracket to be about 6 to 12 inches long in the second direction and the plurality of protrusions are about 0.5 inches long in the second direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 Regarding claim 8, Pellegrino discloses wherein the plurality of protrusions (44, 4) extend along about 1/4 to 3/4 of the length of the inside surface of the first arm, in the vertical direction.   
Regarding claim 23, Pellegrino does not disclose there are 4 protrusions extending from the inside surface of the first arm.  It would have been obvious to one of ordinary skilled in the art to have provided 4-6 protrusions. Such modification would have been a mere duplication of the essential working parts of a device which involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 10, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino (US Patent no. 6510955) in view of Ferdinand et al  (US Patent no. 3480155). Pellegrino discloses a structural support beam comprising all the claimed features of applicant’s invention as illustrated above except for wherein there are 4-6 protrusions extending from the engagement surface of the first arm and the protrusions have two ends, with one end formed as a living hinge at the engagement and a second is free to be compressed towards the engagement surface of the first arm.  It would have been obvious to one of ordinary skilled in the art to have provided 4-6 protrusions. Such modification would have been a mere duplication of the essential working parts of a device which involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
In addition, Ferdinand teaches in a connection means for beams to vertical columns wherein the protrusions (69) have two ends, with one end formed as a living hinge (71, figure 3c) at the engagement and a second end (75) is free to be compressed towards the engagement surface of the first arm (56) to provide for a resilient detent.  It would have been obvious to one of ordinary skilled in the art to have modify the protrusion of Pellegrino such that the protrusions have two ends, with one end formed as a living hinge at the engagement and a second is free to be compressed to provide for a resilient detent as taught by Ferdinand.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Neiman (US Patent no. 4,928,834) in view of Courtwright (US Patent no. 6,776,298) and Travis (US Patent no. 4,425,049).  .   Neiman discloses a structural support comprising all the claimed features of applicant’s invention as discussed above (see illustration above).  
Regarding claim 12, Neiman does not disclose the second arm of the connection bracket having holes for the purpose of receiving fasteners for attachment to the vertical column. Neiman uses hooks (40, figure 2) or a plurality of the protrusion.  Courtwright teaches in a structural support comprising a horizontal support member (20, figures 7 and 8) having ends connected to a first arm (figure 8) of a connection bracket (30, figures 7 and 8)  wherein each connection bracket comprising the first arm perpendicularly connected to a second arm at an apex (figures 7 and 8); and wherein 
Neiman and Courtwright combination discloses a plurality of holes in the second arm (see discussion above) of the connection bracket and a single protrusion (80, figure 2 in Neiman) extending from the first arm (34, Neiman) but does not disclose there are a plurality of such protrusion in the first arm. To provide a plurality of a once single element is a mere duplication of parts.  Travis teaches a structural support beam, comprising: an elongated support member (16, figure 3) having a first support member end, a second support member end, and a central support portion extending in a first direction from the second support member end to the first support member end (figure 3); a connection bracket (14, figure 3) extending in a second direction along a longitudinal axis of the connection bracket, the second direction perpendicular to the first direction, the connection bracket having a first arm (24) and a second arm (22) extending along the longitudinal axis, the first and second arms joined at a vertex of the connection bracket, the first arm having an inside surface opposite an outside surface, the outside surface joined to and facing the first support member end, the second arm extending in the first direction from the vertex; the inside surface of the first arm including a plurality of protrusions (36) extending in the first direction from the inside surface of the first arm. 
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, regarding claim 12, Neiman and Courtwright combination, Neiman discloses the vertical column (26, Neiman) has a plurality of holes (92, Neiman) corresponding to the holes of the second arm and gap (holes 92, figure 2 Neiman) for the protrusion (80, Neiman) to pass across. 

Regarding claim 13, Neiman does not discloses wherein the first and second arms of the connection bracket are from about 2/16 inch to 4/16 inch thick.   It would have been obvious to one having ordinary skill in the art to have chosen the first and second arms of the connection bracket to be from about 2/16 inch to 4/16 inch thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, in the Neiman, Courtwright, and Travis combination, Neiman discloses wherein the vertex is rounded (see illustration above).  
Regarding claim 15, Neiman discloses the protrusion (80) extends fractions of an inch past plane of the web 34 (see column 3, lines 39-40) in the first direction, from the inside surface of the first arm.  However, Neiman and Courtwright combination does not 
Regarding claim 16, in the Neiman, Courtwright, and Travis combination, Neiman discloses wherein a second connection bracket (32, figure 1) is joined to the second support member end, and the second connection bracket is substantially a mirror image of the first connection bracket (32, figure 1).  
Regarding claim 17, Neiman, Courtwright, and Travis combined does not disclose wherein the connection bracket is about 6 to 12 inches long in the second direction and the plurality of protrusions are about 0.5 inches long in the second direction.   It would have been obvious to one having ordinary skill in the art to have chosen the connection bracket to be about 6 to 12 inches long in the second direction and the plurality of protrusions are about 0.5 inches long in the second direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 Regarding claim 18, Neiman, Courtwright, and Travis combined does not disclose wherein the plurality of protrusions extend along about 1/4 to 3/4 of the length of the inside surface of the first arm, in the second direction.   It would have been obvious to one having ordinary skill in the art to have chosen the plurality of .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neiman (US Patent no. 4,928,834) in view of Ferdinand et al  (US Patent no. 3480155). Neiman discloses a structural support beam comprising all the claimed features of applicant’s invention as discussed above except for wherein the protrusions have two ends, with one end formed as a living hinge at the engagement and a second is free to be compressed towards the engagement surface of the first arm.   Ferdinand teaches in a connection means for beams to vertical columns wherein the protrusions (69) have two ends, with one end formed as a living hinge (71, figure 3c) at the engagement and a second end (75) is free to be compressed towards the engagement surface of the first arm (56) to provide for a resilient detent.  It would have been obvious to one of ordinary skilled in the art to have modify the protrusion of Neiman such that the protrusion have two ends, with one end formed as a living hinge at the engagement and a second is free to be compressed to provide for a resilient detent as taught by Ferdinand.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record demonstrate structural supports of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc